Citation Nr: 0427799	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange, or some other 
herbicide, during service.

2.  Entitlement to service connection for a lung condition, 
to include as due to exposure to Agent Orange, or some other 
herbicide, during service.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to exposure to Agent 
Orange, or some other herbicide, during service.

4.  Entitlement to a higher initial evaluation for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
pharyngotonsillitus, currently evaluated as noncompensable (0 
percent disabling).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has served on active duty from May 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2002, the 
RO granted service connection for diabetes mellitus, and 
assigned a 20 percent evaluation.  The veteran appealed the 
issue of entitlement to a higher initial evaluation.  In May 
2002, the RO denied claims of entitlement to service 
connection for "tinea pedis and onychomicosis claimed as a 
skin condition," a lung condition, a bronchial disability, 
"major depression claimed as a nervous condition," (with 
all claims to include as due to exposure to Agent Orange, or 
some other herbicide, during service), entitlement to an 
increased rating for service-connected pharyngotonsillitus, 
evaluated as noncompensable, and entitlement to TDIU.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Documents from the Social Security Administration (SSA), 
dated in June 2002, show that the veteran is receiving 
disability benefits from the SSA.  However, the SSA's actual 
decision, and the medical reports supporting the decision, 
are not currently contained in the claims file.  On remand, 
the RO should attempt to obtain the SSA's records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, from the Social 
Security Administration.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




